DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/31/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3, 4 and 6-18 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 10-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) in view of Kawabata et al. (JP 10017841 A) with evidenced provided by Noh et al. (Heat-Resistant Microporous Ag Die-Attach Structure for Wide Band-Gap Power Semiconductors). It is noted that the disclosures of Kawabata et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 6, 14 and 18, Kuramoto (Paragraph 71) teaches a conductive material composition that can contain a thermosetting resin, a thermoplastic resin and silver particles. The silver particles (Paragraphs 75-78) can be a mix of silver particles each having an average particle diameter of 0.1 microns (100 nm) to 15 microns and can have a flat, spherical or polyhedral shape. The silver of the examples (Paragraphs 139-141) are in the form of powder and one of the two types of particles used are “AgC-239” produced by Fukuda Metal Foil & Powder Co. As evidenced by Noh (used only to show the properties of the material disclosed by Kuramoto, not to modify the teachings of Kuramoto), AgC-239 are microflakes with an average lateral diameter of 6 microns and a thickness of 80 nm (Page 2, Section 2.1). Thus, the AgC-239 meets the limitation of (A) and the additional powder silver particles have an average particle size range that overlaps that claimed for silver powder (B). The thermoplastic resin has an average particle diameter of 0.1 to 10 microns (Paragraph 88). Based on this range and the range set forth for the average particle diameter of the silver particles, the teachings of Kuramoto would encompass resin particles having an average particle size within the claimed range and that have a smaller average particle size than the average particle size of the (B) silver particles. The amount of the thermoplastic resin particles with respect to the weight of the silver particles is from 0 to 10 wt % (Paragraph 90). The amount of the thermosetting resin with respect to the weight of the silver particles is from 0 to 5 wt % (Paragraph 84). These ranges overlap those claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). While Kuramoto does not explicitly teach the mass ratio of the silver fine particles (A) to the silver powder (B), Kuramoto does teach adjusting the amount of two different silver particles to arrive at a desired die-shear strength for the compositions and has a preferable ratio for the example particles of 80:20 (Paragraph 139-141). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that adjusting the ratio of particles (A) and (B) would be a matter of routine experimentation.
Kuramoto et al. do not disclose the resin particles including a mixture of first resin particles having a larger average particle size than the average particle size of the (B) silver particles and second resin particles having a smaller average particle size than the average particle size of the (B) silver particles. Kuramoto et al. do not disclose the average particle size of the first resin particles and second resin particles as presently claimed.
Kawabata et al. disclose an aqueous dispersion comprising synthetic resin having different particle diameters (see Abstract). The particle size of the larger particle (first resin particles) is 0.5 to 20 microns and the particle size of the smaller particle (second resin particles) is 0.01 to 2 microns (see paragraph 0016). These particle sizes provide workability and stability (see paragraph 0016). The synthetic resin can be prepared from methyl methacrylate (see paragraph 0007). The aqueous dispersion is used as an adhesive agent (see paragraph 0007).
In light of motivation for using synthetic resin made of methyl methacrylate comprising larger particle having size of 0.5 to 20 microns and smaller particle having particle size of 0.01 to 2 microns closed by Kawabata et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use synthetic resin made of methyl methacrylate comprising larger particle having size of 0.5 to 20 microns and smaller particle having particle size of 0.01 to 2 microns as thermoplastic resin in Kuramoto in order to provide workability and stability, and thereby arrive at the claimed invention.
Accordingly, Kuramoto in view of Kawabata disclose resin particles comprising a mixture of larger particle having size of 0.5 to 20 microns and smaller particle having particle size of 0.01 to 2 microns. When the larger particle has size of 20 microns, the larger particle has particle size larger than silver powder of 1 microns and when the smaller particle has size of 0.9 microns, the smaller particle has size smaller than silver powder of 1 microns. 

Regarding claim 3, given the size range for one of the silver particles can be as low as 0.1 microns (100 nm) and that the particles can be spherical as set forth above, the teachings of Kuramoto encompass silver fine particles (A) as claimed. 

Regarding claim 4, the metal bonding can occur at a range of from 150° C to 400° C (Paragraph 115). This range overlaps that claimed.

Regarding claim 7, the thermosetting resin can be an epoxy resin or an acrylic resin (Paragraphs 79-80).

Regarding claim 10, the composition can further comprise less than 30 wt % of solvent with respect to the weight of the silver particles (Paragraphs 97-107).

Regarding claims 11 and 12, the material can be used to bond a semiconductor light-emitting element to a circuit board or lead frame (Paragraphs 134 and 121).

Regarding claim 13, a light-emitting device would generate some amount of heat and a lead frame would dissipate some amount of heat.

Regarding claim 16, Kuramoto et al. in view of Kawabata disclose resin particles comprising a mixture of larger particles (first particles) and smaller particles (second particles) as set forth above. Given that the resin particles of Kuramoto et al. in view of Kawabata  are identical to that presently claimed, it is inherent or obvious that the resin particles of Kuramoto et al. in view of Kawabata have presently claimed property.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) in view of Kawabata et al. (JP 10017841 A) with evidenced provided by Noh et al. (Heat-Resistant Microporous Ag Die-Attach Structure for Wide Band-Gap Power Semiconductors) as applied to claim 1 above, further in view of Saitoh et al. (US 2012/0231266 A1).

Regarding claim 17, Kuramoto in view of Kawabata et al. disclose a mixture of first resin particles and second resin particles as set forth above. While Kuramoto in view of Kawabata disclose resin particles made of methyl methacrylate, Kuramoto in view of Kawabata et al. do not disclose first resin particles and second resin particles as presently claimed.
Saitoh et al. disclose an adhesive sheet comprising a silicone-modified acrylic resin, wherein acrylic resin can be made from methyl methacrylate (see paragraphs 0056, 0061). The silicone-modified acrylic resin improves separation efficiency of the die attach film from the adhesive layer and pick-up efficiency of semiconductor chips after UV radiation (see paragraph 0058). Further, it is possible to inhibit bleeding out of the silicone-modified acrylic resin on the adhesive surface and thus suppress generation of adhesion defects under heat when semiconductor chips with an adhered die attach film are mounted on a lead frame (see paragraph 0058).
In light of motivation for using silicone-modified acrylic resin disclosed by Saitoh et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silicone-modified acrylic resin for preparing first resin particles and second resin particles in Kuramoto in view of Kawabata et al. in order to improve separation efficiency of the die attach film from the adhesive layer and pick-up efficiency of semiconductor chips after UV radiation as well as inhibit bleeding out of the silicone-modified acrylic resin on the adhesive surface and thus suppress generation of adhesion defects under heat when semiconductor chips with an adhered die attach film are mounted on a lead frame, and thereby arrive at the claimed invention.
Accordingly, Kuramoto in view of Kawabata et al. and Saitoh et al. disclose first resin particles made of silicone-modified acrylic resin and second resin particles made of silicone-modified acrylic resin, wherein acrylic resin can be made from methyl methacrylate. Accordingly, the first resin particle include methyl methacrylate and the second resin particles include silicone powder.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) in view of in view of Kawabata et al. (JP 10017841 A) as applied to claim 1 above, and further in view of Tsuruta (US 2003/0091751).

Regarding claim 8, as stated above, Kuramoto in view of  Kawabata et al. teaches a thermosetting resin composition that meets the limitations of claim 1. Kuramoto teaches that the thermosetting resin can be an acrylic resin and gives one example of the acrylic (methyl methacrylate) that is crosslinked, but does not limit the acrylic to that particular compound (Paragraphs 79-80).
Tsuruta (Abstract, Paragraphs 34-35) teaches other acrylic compounds usable for a curable conductive paste. These include several compounds that meet formula (I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the other acrylic compounds in place of methyl methacrylate, since Tsuruta teaches all of these compounds as effective acrylics for a conductive paste.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) in view of in view of Kawabata et al. (JP 10017841 A) as applied to claim 1 above, and further in view of Jiang et al. (US 2008/0272344).

Regarding claim 9, as stated above, Kuramoto in view of Kawabata et al. teaches a thermosetting resin composition that meets the limitations of claim 1.
Kuramoto does not teach surface treating the silver particles. 
Jiang (Abstract and Paragraph 32) teaches surface treating silver particles with a carboxylic diacid surfactant, in order to make them more compatible with the composite precursor and to prevent agglomeration of the particles. Jiang teaches the diacid acts as a flux (Paragraph 54) and teaches an example where the amount of the diacid bonded to the silver particles is 1.2 wt % (Paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the silver particles of Kuramoto, with the type and amount of diacid surfactant (flux) of Jiang, in order to ensure that the silver particles are more compatible with the binder and to prevent agglomeration of the particles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) in view of in view of Kawabata et al. (JP 10017841 A)  as applied to claim 14 above, and further in view of Kodaira et al. (JP 2012036481 A). It is noted that the disclosures of Kodaira et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 15, Kuramoto in view of Kawabata et al. disclose the thermosetting resin as set forth above. Kuramoto in view of Kawabata et al. do not disclose the upper surfaces of the plate-shaped fine particles are covered with [111] planes.
Kodaira et al. disclose flat shaped silver particles (i.e. plate shaped silver particles) having plate surface (upper surface) covered with [111] panes (see page 2, paragraph 4). The silver particles provide low temperature sintering property and smoothness (see page 1, paragraph 8).
In light of motivation for using flat shaped silver particles having plate surface covered with [111] panes disclosed by Kodaira et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use f flat shaped silver particles having plate surface covered with [111] panes of Kodaira et al. as the plate-shaped fine particles in Kuramoto et al. in view of Kawabata et al. in order to provide low temperature sintering property and smoothness, and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787